Title: From Thomas Jefferson to Lafayette, 13 March 1801
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear friend
Washington Mar. 13. 1801.

I recieved a letter from you the last year, and it has been several since I wrote one to you. during the earlier part of the period it could never have got to your hands; & during the latter, such has been the state of politics on both sides of the water, that no communications were safe. nevertheless I have never ceased to nourish a sincere friendship for you, & to take a lively interest in your sufferings & losses. it would make me happy to learn that they are to have an end. we have passed through an awful scene in this country. the convulsions of Europe shook even us to our center. a few hardy spirits stood firm at their post, & the ship has weathered the storm. the details of this cannot be put on paper. for the astonishing particulars I refer you to the bearer of this, mr Dawson, my friend, fully possessed of every thing, as being a member of Congress & worthy of entire confidence. from him you must learn what America is now; or rather what it has been, for now I hope it is getting back to the state in which you knew it. I will only add that the storm we have passed through proves our vessel indestructible. I have heard with great concern of the decline of Me. de la Fayette’s health; and wish anxiously to learn that it is getting better. having been at Monticello all the time your son was in America, I had not an opportunity of seeing him, & of proving my friendship to every one in whom I have an interest. present the homage of my respect & attachment to Me. de la Fayette, and accept yourself assurances of my constant and affectionate friendship.

Th: Jefferson


P.S. Mar. 18. this moment mr Pichon arrives & delivers me your letter of which he was the bearer.

